                 Case 1:18-po-02706-JFA Document 8 Filed 11/13/18 Page 1 of 1 PageID# 5
AO 89 (Rev.08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                       United States District Court
                                                                         for the

                                                         Eastern District of Virginia
                                                                                                                3 H I
                   United States of America
                                 V.

                                                                                   Case No. 1:18PO2706
                    All A. AL MAFRACHI
                             Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To: Officer Moulder
      United States Park Police




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: United States District Court                                  Courtroom No.: jgp
                             401 Courthouse Square
                             Alexandria, VA 22314                                  Date and Time: 11/20/2018 at 9:00 a.m.

          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




         (SEAL)


Date:           11/13/2018
                                                                                   CLERK OF COURT



                                                                                             Signature ofClerk or Deputy Clerk



The name,address, e-mail, and telephone number ofthe attomey representing(name ofparty)
                                                    ,who requests this subpoena, are:
         Rosanne 0. Haney
         Assistant United States Attorney
         Attorney for the United States
         2100 Jamieson Ave
         Alexandria. VA 22314
         (703)299-3743
         Fax:(703)299-3980
